DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/22 has been considered by the examiner.

Drawings
The drawings received on 6/1/22 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,938,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

Application No. 17/804,930
US Patent No. 10,938,199
Claim 1. An apparatus, comprising:
an adjustable voltage generator circuit coupled to a switch of a switch-mode power supply circuit to generate an adjustable voltage based on a temperature coefficient of the switch;
an overcurrent protection circuit to determine an adjustable overcurrent threshold level in the overcurrent protection circuit based on the adjustable voltage; and
a detection circuit of the overcurrent protection circuit to adjust a current supplied to the switch-mode power supply circuit based on (a) the adjustable voltage, and (b) a voltage from a node of the switch.
Claim 2. The apparatus of claim 1, wherein: the switch is a low-side switch of the switch-mode power supply circuit.
Claim 3. The apparatus of claim 2, wherein:
the node of the switch is a drain node.
Claim 4. The apparatus of claim 1, wherein:
the adjustable voltage is generated in accordance with a positive temperature coefficient.
Claim 5. The apparatus of claim 1, wherein:
the switch is coupled to and controlled by the overcurrent protection circuit.

Claim 1. An apparatus comprising: a switch having an on-state resistance that varies based on a temperature coefficient of the switch; [[and]] an overcurrent protection circuit coupled to the switch and having an adjustable overcurrent threshold level determined based on an adjustable voltage generated by the overcurrent protection circuit, the adjustable voltage generated based on the temperature coefficient of the switch; and a switch-mode power supply circuit coupled to and controlled by the overcurrent protection circuit, wherein the switch-mode power supply circuit includes the switch; wherein the overcurrent protection circuit further comprises: an adjustable voltage generator circuit configured to generate the adjustable voltage based on the temperature coefficient of the switch; and a detection circuit coupled to the adjustable voltage generator circuit and to the switch-mode power supply circuit, the detection circuit configured to adjust a current supplied to the switch- mode power supply circuit based on (a) the adjustable voltage, and (b) a voltage corresponding to the switch received from the switch-mode power supply circuit.  

Claim 6. The apparatus of claim 5, wherein: the overcurrent protection circuit is further operable to adjust the current supplied to the switch-mode power supply circuit independently of temperature changes in the switch-mode power supply circuit.

Claim 14.  The apparatus of claim 1 wherein the overcurrent protection circuit is configured to adjust the current supplied to the switch-mode power supply circuit independently of temperature changes in the switch-mode power supply circuit

Claim 7. The apparatus of claim 1, wherein: the adjustable voltage is generated in accordance with an adjustable temperature coefficient; and
the overcurrent protection circuit is further operable to adjust the adjustable temperature coefficient to substantially match the temperature coefficient of the switch.

Claim 2.  The apparatus of claim 1 wherein the adjustable voltage has an adjustable temperature coefficient, and wherein the overcurrent protection circuit is configured to adjust the adjustable temperature coefficient to substantially match the temperature coefficient of the switch
Claim 8. The apparatus of claim 1, further comprising: a programmable scaling resistor coupled to the overcurrent protection circuit; and
the overcurrent protection circuit is operable to determine a voltage level of the adjustable voltage based on a value of the programable scaling resistor.

Claim 3. The apparatus of claim 1, further comprising: a programmable scaling resistor coupled to the overcurrent protection circuit, wherein the adjustable voltage is determined based on a value of the programmable scaling resistor.  

Claim 9. The apparatus of claim 1, further comprising:
a voltage-to-current generator circuit of the adjustable voltage generator circuit to generate a first voltage based on a received reference voltage; and
a current-to-voltage circuit coupled to the voltage-to-current generator circuit to generate a second voltage based on the first voltage, the second voltage having a net positive temperature coefficient.
Claim 10. The apparatus of claim 9, wherein: the voltage-to-current generator circuit has a negative temperature coefficient; and the current-to-voltage circuit has a positive temperature coefficient.

Claim 4. The apparatus of claim  1 wherein the adjustable voltage generator circuit comprises: a voltage-to-current generator circuit having a negative temperature coefficient and configured to generate a first voltage based on a received reference voltage; and a current-to-voltage circuit coupled to the voltage-to-current generator circuit, the current- to-voltage circuit having a positive temperature coefficient and configured to generate, based on the first voltage, a second voltage having a net positive temperature coefficient.  

Claim 11. The apparatus of claim 9, further comprising:
a bipolar junction transistor (BJT) of the voltage-to-current generator circuit having a base, an emitter and a collector, the received reference voltage being received at the base of the BJT.
Claim 5. The apparatus of claim 4, wherein the voltage-to-current generator circuit includes a bipolar junction transistor (BJT) having a base, an emitter and a collector, wherein the received reference voltage is received at the base of the BJT.  

Claim 12. The apparatus of claim 9, wherein: the received reference voltage substantially matches the temperature coefficient of the switch
Claim 6. The apparatus of claim 4, wherein the received reference voltage substantially matches the temperature coefficient of the switch.  

Claim 13. The apparatus of claim 9, further comprising: a first resistor of the current-to-voltage circuit coupled to the voltage-to-current generator circuit to receive the first voltage; and a variable resistor coupled in series to the first resistor via a common node, the second voltage being output from the common node.

Claim 7. The apparatus of claim 4, wherein the current-to-voltage circuit comprises: a first resistor coupled to the voltage-to-current generator circuit configured to receive the first voltage; and a variable resistor coupled in series to the first resistor via a common node, wherein the second voltage is outputted from the common node.  

Claim 14. The apparatus of claim 9, further comprising: a scaling resistor coupled to the overcurrent protection circuit; and a current mirror circuit of the adjustable voltage generator circuit to output a threshold current based on (a) the second voltage, and (b) a value of the scaling resistor.

Claim 8.  The apparatus of claim 4, wherein the adjustable voltage generator circuit further comprises: a current mirror circuit configured to output a threshold current based on (a) the second voltage and (b) a value of a scaling resistor coupled to the overcurrent protection circuit
Claim 15. The apparatus of claim 14, further comprising: a trim resistor coupled to the current mirror circuit to generate the adjustable voltage based on the threshold current and the trim resistor.

Claim 9. The apparatus of claim 8, wherein the adjustable voltage generator circuit further comprises: a trim resistor coupled to the current mirror circuit, wherein the adjustable voltage generator circuit is configured to generate the adjustable voltage based on the threshold current and the trim resistor.  

Claim 16. The apparatus of claim 15, wherein the trim resistor has a temperature coefficient substantially equal to zero.
Claim 10. The apparatus of claim 9, wherein the trim resistor has a temperature coefficient substantially equal to zero.  

Claim 17. The apparatus of claim 15, wherein the trim resistor is a variable resistor.

Claim 11.  The apparatus of claim 9, wherein the trim resistor is a variable resistor.  

Claim 18. The apparatus of claim 1, further comprising: an operational amplifier of the detection circuit to generate a second voltage based on the adjustable voltage received from the adjustable voltage generator circuit; and a resistor-divider network of the detection circuit to receive 1) the second voltage and, ii) the voltage from the node of the switch; wherein the adjustable overcurrent threshold level is based on an output voltage of the resistor-divider network.
Claim 12. The apparatus of claim 1, wherein the detection circuit comprises: an operational amplifier configured to generate a third voltage based on the adjustable voltage received from the adjustable voltage generator circuit; and a resistor-divider network comprising a plurality of series-connected resistors configured to receive the third voltage and the voltage corresponding to the switch received from the switch-mode power supply circuit; wherein the adjustable overcurrent threshold level is based on an output voltage of the resistor-divider network.  

Claim 19. The apparatus of claim 18, wherein the second voltage is substantially equal to the adjustable voltage.
Claim 13.  The apparatus of claim 12, wherein the third voltage is substantially equal to the adjustable voltage.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye (US 11,374,392 B2) discloses a programmable overcurrent protection for a switch.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838